DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 has considered by the examiner.
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
	On page 16 of the Applicant’s Response, applicant argues that “Vamaraju fails to teach or suggest first transceiving moment information comprising “a moment associated with the first base station sending a ranging request frame” and “at least one moment associated with the at least one second base station receiving the ranging request frame”, with the corresponding teaching indicating the arguments and the arts references below, the Examiner respectfully disagrees.  
	Sen discloses a method of determining a location of a target node based upon receiving a probe packet request from a first node. The target node sends a response (acknowledge) probe packet to the first node and forwards the response probe packet to a second node. Location of the target node is determined based on the first distance to the first node and the second distance to the second node. Sen is silent to disclose a ranging request frame and a ranging acknowledge frame. However, claim 1 recites limitations “a ranging request frame” and “a ranging acknowledge frame”; and claim 1 fails to provide definition of “a ranging request frame” and “a ranging acknowledge frame”. Therefore, terms “a ranging request frame” and “a ranging acknowledge frame” are broadly interpreted. The previous Office Action indicated Sen fails to teach “a ranging request frame” and “a ranging acknowledge frame”; however, Vamaraju 
	Obviousness can only be established by combining or modifying the teachings of theprior art to produce the claimed invention where there is some teaching, suggestion, ormotivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, Sen discloses determining location of the target node based on sending the probe packet request and receiving the probe packet acknowledgement. Sen fails to specifically disclose a ranging request frame and a ranging acknowledge frame and Vamaraju discloses a ranging request and a ranging request response. Therefore, taking the teachings of Sen in combination of Vamaraju as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to sending the ranging request frame and receiving the range ranging acknowledgment frame in order to aid in determination of a location of the mobile device (Vamaraju: paragraph [0002]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 17-20, 33-36, 38, 40, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2016/0282448; Cited in PTO-892 Part of Paper No. 20210608) in view of Vamaraju (US 2018/0007651; Cited in IDS).
Regarding claims 1 and 17, Sen discloses a method and an apparatus for determining a position of a terminal communicating (Fig. 1 Target node 108) with a first base station (Fig. 1 Node 104), the first base station communicating with at least one second base station (Fig. 1 Node 106), the method comprising:
acquiring first transceiving moment information, wherein the first transceiving moment information comprises a moment associated with the first base station sending a probe packet (paragraph [0017]; e.g., first node 104 sends a probe packet to the target node 108 and registers the ToD of the probe packet),
a moment associated with the first base station receiving a ranging acknowledgment frame (paragraph [0017] see The target node 108 receives the probe packet and may generate an ACK packet in response to the probe packet),
a moment associated with the terminal sending the ranging acknowledgment frame, a moment associated with the terminal receiving the ranging request frame, at least one moment associated with the at least one second base station receiving the ranging acknowledgment frame (paragraphs [0016]-[0017]; see a probe packet-ACK packet exchange between the target node 108 and the second node 106), and 

wherein the probe request frame is sent by the first base station to the terminal and the at least one second base station and the ranging acknowledgment frame is sent by the terminal to the first base station and the at least one second base station after receiving the probe request frame (paragraphs [0011]-[0012], [0019]; e.g., compute a first distance of the target node from the first node based on the first ToF value, to compute a second distance of the target node from the second node based on the second ToF value); and 
determining location information of the terminal according to the first transceiving moment information (paragraphs [0011]-[0012], [0016]; e.g., to determine a location of the target node based on the first distance and the second distance). 
Sen fails to specifically disclose ranging request frame and ranging acknowledgement frame. 
However, Vamaraju discloses the base station sending the ranging request frame and receiving the range ranging acknowledgment frame (paragraphs [0003], [0005]).
Therefore, taking the teachings of Sen in combination of Vamaraju as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to sending the ranging request frame and receiving the range ranging acknowledgment frame in order to aid in determination of a location of the mobile device (Vamaraju: paragraph [0002]).
 Regarding claims 2 and 18, Sen in combination with Vamaraju discloses the method and the apparatus according to claims 1 and 17, wherein determining the location information of the 
determining, for each of the at least one second base station, a second distance corresponding to the second base station according to the at least one moment associated with the second base station receiving the ranging acknowledgment frame, the moment associated with the terminal receiving the ranging request frame, and the moment associated with the terminal sending the ranging acknowledgment frame (Sen: paragraphs [0012], [0021]; e.g., compute a second distance of the target node from the second node based on the second ToF value), 
wherein the second distance is a sum of the first distance and a distance between the terminal and the second base station (Sen: paragraph [0035]-[0036]); and 
determining the location information of the terminal according to the first distance and the second distance corresponding to the second base station (Sen: paragraphs [0012], [0036]; e.g., the location of the target node can be determined based on the distance between the target node and the first node, and based on the distance between the target node and the second node). 
Regarding claims 3 and 19, Sen in combination with Vamaraju discloses the method and the apparatus according to claims 1 and 17, Sen discloses the method according to claim 1, wherein determining, for each of the at least one second base station, the second distance corresponding to the second base station further comprises: determining, for each of the at least one second base station, the second distance corresponding to the second base station according 
Regarding claims 4 and 20, Sen in combination with Vamaraju discloses the method and the apparatus according to claims 1 and 17, wherein the first transceiving moment information further comprises the at least one moment associated with the at least one second base station receiving the ranging request frame, and determining, for each of the at least one second base station, the second distance corresponding to the second base station further comprises: determining, for each of the at least one second base station, the second distance corresponding to the second base station according to a known distance between the second base station and the first base station, the moment associated with the second base station receiving the ranging request frame, the moment associated with the second base station receiving the ranging acknowledgment frame, the moment associated with the terminal receiving the ranging request frame, and the moment associated with the terminal sending the ranging acknowledgment frame (Sen: paragraphs [0011]-[0012]). 
Regarding claim 6, Sen in combination with Vamaraju discloses the method according to claim 1, wherein determining the location information of the terminal according to the first transceiving moment information further comprises: 

Regarding claims 8 and 49, Sen in combination with Vamaraju discloses the method according to claim 1, wherein the ranging request frame is sent by the first base station to the terminal and the at least one second base station, simultaneously, and the ranging acknowledgment frame is sent by the terminal to the first base station and the at least one second base station, simultaneously, after receiving the ranging request frame (Sen: paragraph [0017], [0026]). 
Claims 33-36, and 40 are drawn to a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer system to cause the computer system comprising code means for generating steps of claims 1-3, 4, 6, and 8.  Therefore, the same rationale applied to claims 1-3, 4, 6, and 8 apply. In addition, Sen in combination with Vamaraju inherently discloses a computer program product, i.e., given that .
Allowable Subject Matter
Claims 5, 7, 37, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 5 and 37, the prior arts of records fail to teach, or render obvious, alone or in combination, for determining a position of a terminal communicating with a first base station, the first base station communicating with at least one second base station in a positioning system comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 5, 3, 37, and 35 and independent claims 1 and 33 that claims 5 and 37 depend on, respectively.
	As to claims 7 and 39, the prior arts of records fail to teach, or render obvious, alone or in combination, for determining a position of a terminal communicating with a first base station, the first base station communicating with at least one second base station in a positioning system comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 7, 6, 39, and 38 and independent claims 1 and 33 that claims 7 and 39 depend on, respectively. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648